COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


ADELINA ALVAREZ,

                            Appellant,

v.

FORT HANCOCK WATER CONTROL
AND IMPROVEMENT DISTRICT OF
HUDSPETH COUNTY, TEXAS,

                            Appellee.
§

 

§

 

§

 

§

 

§

 

 § 


No. 08-09-00161-CV

Appeal from the

205th District Court

of Hudspeth County, Texas

(TC# 3906-205)

MEMORANDUM OPINION

 Pending before the Court is an agreed motion to dismiss this appeal pursuant to a settlement
agreement.  The motion is granted, and this appeal is dismissed.  See Tex. R. App. P. 42.1(a)(1). 
Costs of the appeal are assessed against Appellant.  See Tex. R. App. P. 42.1(d).

						GUADALUPE RIVERA, Justice
March 30, 2011

Before Chew, C.J., McClure, and Rivera, JJ.